04/28/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs April 6, 2021

                 STATE OF TENNESSEE v. RICKEY BENSON

                 Appeal from the Criminal Court for Shelby County
                 Nos. 17-05158, 17-05159 James M. Lammey, Judge
                       ___________________________________

                            No. W2020-01107-CCA-R3-CD
                        ___________________________________


In 2020, the Defendant, Rickey Benson, filed a motion pursuant to Tennessee Rule of
Appellate Procedure 36.1 seeking to correct an illegal sentence. The trial court summarily
denied the Defendant’s motion for failure to state a colorable claim. On appeal, the
Defendant contends that the trial court erred when it denied his motion. After a thorough
review of the record and applicable authorities, we affirm the trial court’s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and ROBERT L. HOLLOWAY, JR., J., joined.

Rickey Benson, Memphis, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Katharine K. Decker, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Leslie Byrd, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                         OPINION
                                          I. Facts

       A Shelby County grand jury indicted the Petitioner for two counts of burglary of a
building. The scant record in this case does not include judgments or a transcript of the
disposition of his case. In his brief, however, the Defendant states that, on January 7, 2019,
he signed a plea agreement for a six-year sentence.

      On June 4, 2020, the Defendant filed a motion pursuant to Tennessee Rule of
Criminal Procedure 36.1 to correct his illegal sentence. In the Defendant’s motion, he
contended that he was taking prescribed medication for mental illness at the time he entered
his guilty plea. Due to his use of these medications, the Defendant argued that he should
be given a chance to withdraw his guilty plea.

      On August 11, 2020, the trial court summarily issued an order denying the
Defendant’s requested relief. As grounds for the dismissal, the trial court found that the
Defendant had failed to state a colorable claim for which relief could be granted.

       It is from this judgment that the Defendant now appeals.

                                         II. Analysis

       On appeal, the Defendant contends that the trial court erred when it summarily
dismissed his motion. He asserts that the trial court erred when, at the time of his guilty
plea, the trial court failed to “certify to the State that [he] was a certified mental patient
who was consuming prescribed drugs at the time.” He argues that this status “qualified
[him] to a lesser time on probation and to a mental program to enjoy the privilege of
supervised release.” The State responds that, because none of the Defendant’s claims
render his sentence illegal, the trial court properly dismissed his motion. We agree with
the State.

        Rule 36.1 permits a defendant to seek correction of an unexpired illegal sentence.
“[A]n illegal sentence is one that is not authorized by the applicable statutes or that directly
contravenes an applicable statute.” Tenn. R. Crim. P. 36.1(a). Our supreme court
interpreted the meaning of “illegal sentence” as defined in Rule 36.1 and concluded that
the definition “is coextensive, and not broader than, the definition of the term in the habeas
corpus context.” State v. Wooden, 478 S.W.3d 585, 594-95 (Tenn. 2015). The Wooden
court then reviewed the three categories of sentencing errors: clerical errors (those arising
from a clerical mistake in the judgment sheet), appealable errors (those for which the
Sentencing Act specifically provides a right of direct appeal) and fatal errors (those so
profound as to render a sentence illegal and void). Id. Commenting on appealable errors,
the court stated that those “generally involve attacks on the correctness of the methodology
by which a trial court imposed sentence.” Id. In contrast, fatal errors include “sentences
imposed pursuant to an inapplicable statutory scheme, sentences designating release
eligibility dates where early release is statutorily prohibited, sentences that are ordered to
be served concurrently where statutorily required to be served consecutively, and sentences
not authorized by any statute for the offenses.” Id. The court held that only fatal errors
render sentences illegal. Id. A trial court may summarily dismiss a Rule 36.1 motion if it
does not state a colorable claim for relief. Tenn. R. Crim. P. 36.1(b)(2).

       The State initially notes the procedural deficiencies in the Defendant’s motion to
correct an illegal sentence. We agree. The Defendant failed to “attach to the motion a
                                             -2-
copy of each judgment order at issue.” Id. In so doing, the Defendant failed to comply
with the procedural requirements of Rule 36.1, and he failed to provide this Court with an
adequate record to review on appeal. The trial court’s dismissal is proper on this ground
alone. Nonetheless, we conclude that the trial court’s denial on the basis that the Defendant
has failed to state a colorable claim was proper. The Defendant is not entitled to relief.

                                      III. Conclusion

       In accordance with the aforementioned reasoning and authorities, we affirm the trial
court’s summary dismissal of the Defendant’s Rule 36.1 motion to correct an illegal
sentence.


                                              ____________________________________
                                                   ROBERT W. WEDEMEYER, JUDGE




                                            -3-